J-S83004-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
               v.                        :
                                         :
                                         :
 IAN LAMAR FIELDS, JR.                   :
                                         :
                     Appellant           :   No. 189 WDA 2018

           Appeal from the Judgment of Sentence September 19, 2017
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0000389-2017


BEFORE: PANELLA, J., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, J.:                            FILED JUNE 11, 2019

      Ian Lamar Fields, Jr. appeals from the judgment of sentence entered on

September 19, 2017, in the Allegheny County Court of Common Pleas. Fields

contends that the verdicts of theft by unlawful taking and simple assault were

against the weight of the evidence presented at trial. We affirm.

      Fields and co-defendant Robert Logsdon proceeded to a joint non-jury

trial. The trial court accurately summarized the facts adduced at trial as

follows.

      On September 13, 2016, Ms. Jones was in the Brighton Heights
      neighborhood at a park on the North Side of Pittsburgh near the
      Central Aviary around 2:00 p.m. When she arrived at the park she
      saw people that she knew, named Mikey, Ian and Bobby. She
      testified that by Ian, she meant Ian Fields, the Defendant she
      identified in the courtroom.

      Ms. Jones stated she did not go to the park that day to meet the
      Defendant and his friends, but they approached her and she
      interacted with them because she knew them previously. She
J-S83004-18


     further indicated there were other people there, roughly 5-6 total.
     While she was waiting for someone else to come to the park, she
     was struck on the left side of her head and it came from behind
     her. After she was struck, she fell to the ground but immediately
     got back on her feet and she asked the group who hit her. No one
     responded that they hit her but she had a feeling that it was either
     Bobby or Ian because of their location when she arose to her feet
     again. Ms. Jones said that Bobby, Ian and another individual
     offered to take her away from the park, she went with them to a
     pizza parlor on Brighton Road and Bobby offered to buy her a
     drink.

     After leaving the pizza parlor, they all went to a set of steps on
     Shimmer Street. At this point in time, she felt safe with them.
     After the spoke with an individual named Bill, they headed to a
     second set of city steps where Ms. Jones observed an individual
     who she recalled was previously in front of the pizza parlor. Ms.
     Jones next recalled that she recognized three other individuals
     that were at the park earlier and they walked one by one to the
     city steps and they all surrounded her. At this point, she
     attempted to walk away but Bobby put his arm out to block her
     from leaving and then he struck her on the left side of her head.
     She testified this time she could clearly see Bobby's face and there
     was no doubt it was him who hit her. After she fell to the ground,
     everyone began to punch and kick her and they went through her
     pockets and took $200, a pill bottle with a few dollars in change
     and a bus transfer pass inside, and a Bic lighter.

     After Ms. Jones yelled for help, all the individuals ran down the
     steps. Some neighbors came to her aid and she called the police.
     Ms. Jones was taken to Allegheny General Hospital to get
     treatment for her wounds. At this time, the Commonwealth
     offered into evidence certified medical records for Ms. Jones from
     the hospital, which were admitted into evidence with no objection.
     Ms. Jones testified that she sustained a black eye, a swollen head,
     scrapes/cuts all over her body and has chronic pain in her
     head/neck/back region.

     Ms. Jones [] testified that she personally observed the guy she did
     not recognize hit her for sure, as well as, Ian and Bobby. She
     further [] testified that Bobby and Ian were involved in going
     through her pockets and taking items.




                                    -2-
J-S83004-18


      The Commonwealth called Officer Nicholas Holt to testify on its
      behalf. Officer Holt is a City of Pittsburgh police officer and has
      been so employed for the last 22 years. He has been assigned to
      Zone 1, the North Side, including the park near the Central Aviary
      and the city steps. He was employed in that capacity on
      September 13, 2016. On that date, he responded to a call for an
      assault and robbery and went to an address on Frederick Street,
      a couple houses down from the city steps. It was daylight and
      when he arrived at the scene near the city steps, he observed the
      victim being helped by two of the residents that lived there. The
      residents helping the victim had no involvement in this matter,
      they simply came to her aid. The victim informed Officer Holt that
      she was in the park behind the firehouse on Woods Run and
      Central with some guy she knew as Logsdon and another she
      knew as Ian. She also said that someone hit her, then they left
      the park and went up to the steps where she was hit again and
      three fellows went through her pockets and robbed her. She
      informed the officer that while on the steps, she knew at least two
      of her assailants as Logsdon and Ian and she had injuries to her
      face, arms and legs to corroborate her story. According to Officer
      Holt, she had a large contusion on the left side of her face by her
      eye and her arms and legs had scratches on them. He believed
      she needed medical treatment so the paramedics were called and
      she was transported to Allegheny General Hospital.

      On cross-examination, Officer Holt indicated, at first she gave the
      name Michael Logsdon, then later corrected himself to say it was
      Bobby Logsdon. Although there was a third person there, Officer
      Holt stated she did not know who that person was.

Trial Court Opinion, filed 8/3/2018, at 3-6 (citations omitted).

      At the conclusion of the trial, the trial court found both defendants guilty

of theft by unlawful taking and simple assault. The court immediately

sentenced both defendants to a two-year period of probation. Further, the

court imposed, as a condition of probation, joint and several restitution in the

sum of $200.00 and required no contact with Jones.




                                      -3-
J-S83004-18


         Fields filed a timely post-sentence motion requesting a new trial,

arguing that the verdicts were against the weight of the evidence. After

granting Fields leave to file a supplemental post-sentence motion, the trial

court denied Fields relief. This timely appeal followed.

         Fields challenges the weight of evidence underlying his convictions. He

maintains Jones’s testimony was so inconsistent and incredible that the

verdicts were against the weight of the evidence. See Appellant’s Brief, at 4.

This, Fields contends, shocks the conscience, and requires the grant of a new

trial.

         We do not review challenges to the weight of the evidence de novo on

appeal. See Commonwealth v. Rivera, 983 A.2d 1211, 1225 (Pa. 2009).

Rather, we only review the trial court’s exercise of its discretionary judgment

regarding the weight of the evidence presented at trial. See id. We may only

reverse the lower court’s verdict if it is so contrary to the evidence as to shock

one’s sense of justice.” Commonwealth v. Champney, 832 A.2d 403, 408

(Pa. 2003) (citations omitted). A verdict is said to be contrary to the evidence

such that it shocks one’s sense of justice when “the figure of Justice totters

on her pedestal,” or when “the jury’s verdict, at the time of its rendition,

causes the trial judge to lose his breath, temporarily, and causes him to almost

fall from the bench, then it is truly shocking to the judicial conscience.”

Commonwealth v. Davidson, 860 A.2d 575, 581 (Pa. Super. 2004)

(citations omitted).


                                       -4-
J-S83004-18


      When the challenge to the weight of the evidence is predicated on
      the credibility of trial testimony, our review of the trial court’s
      decision is extremely limited. Generally, unless the evidence is so
      unreliable and/or contradictory as to make any verdict based
      thereon pure conjecture, these types of claims are not cognizable
      on appellate review.

Commonwealth v. Gibbs, 981 A.2d 274, 282 (Pa. Super. 2009) (citations

omitted).

      Fields argues that Jones’s testimony was riddled with inconsistencies

and contradictions. He highlights Jones’s decision to leave the park with men

that she believed had just assaulted her. Fields proceeds to note Jones’s

difficulties in identifying which assailant struck her first. He also draws

attention to the discrepancies between Jones’s testimony and her initial

reports to the police.

      However, the trial court, mindful of the appropriate legal standard,

carefully reviewed any inconsistencies between Jones’s trial testimony, the

police report, and Officer Holt’s testimony. The trial court concluded that Jones

was confident in her identification of Robert Langsdon as the person who

blocked her escape before she was beaten and robbed. Further, the court

found she testified credibly that Fields was one of three men who rifled through

her belongings and stole from her. Finally, the court found that any

discrepancies between her testimony, the testimony of Officer Holt, and the

information given to police as documented in the criminal complaint related

to minor or tangential issues. Under these circumstances, the trial court

concluded that its verdict did not shock the conscience.

                                      -5-
J-S83004-18


      After reviewing the transcripts and the certified record as a whole, we

conclude that that the trial court accurately summarized the record. Thus, we

find no abuse of discretion in its denial of Fields’s challenge to the weight of

the evidence and, consequently, a new trial.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/11/2019




                                     -6-